In re: Robert R. Moore applying for certiorari, or writ of review, to the Court of Appeal, Third Circuit, Parish of Lafayette. 196 So.2d 839.
Writ refused. If it be conceded, as relator contends, that the record contains a clerical error in stating that the defendant is a stockholder in “Givis” Exploration Company when “Geophysical” Exploration Company was intended, the judgment of the Court of Appeal is nevertheless correct since there is no showing that defendant, as an individual, had any minimal' business contracts in the State of Texas.